Citation Nr: 1419360	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  12-21 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1969 to June 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.

The Veteran submitted a December 2013 private medical opinion that has not been considered by the agency of original jurisdiction (AOJ) in the first instance.  The Veteran submitted a waiver of AOJ consideration of additional evidence in December 2013; therefore, the Board may consider this evidence in the first instance.

In December 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO in San Antonio, Texas (Travel Board hearing).  A transcript of the hearing is of record.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.   


FINDINGS OF FACT

1.  The Veteran has current disabilities of bilateral hearing loss and tinnitus.

2.  Bilateral hearing loss was not noted at service entry.

3.  The Veteran experienced acoustic trauma in service. 

4.  The Veteran's bilateral hearing loss is related to active service.

5.  The Veteran's tinnitus had its onset in service and is associated with bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R.   §§ 3.102, 3.159 (2013).  For reasons explained below, the Board is granting service connection for bilateral hearing loss and tinnitus, which constitutes a full grant of the benefit sought on appeal.  Accordingly, as there remains no aspect of the claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.


Service Connection Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); however, tinnitus is not.  Therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply only to the claim for service connection for bilateral hearing loss.

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of            38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including sensorineural hearing loss (which is an organic disease of the nervous system), based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (2013).  Only such conditions as are recorded in examination reports at the time of acceptance and enrollment are to be considered as noted.  38 C.F.R. § 3.304(b) (2013).  A veteran thus enjoys an initial presumption of sound condition upon service entry if the enlistment records do not reflect that the veteran has a disease or injury that subsequently becomes manifest during service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting condition is noted upon entry to service, the veteran is presumed to have been sound upon entry," but that "if a preexisting disorder is noted upon entry to service, the veteran cannot bring a claim for service connection for that disorder"); see also 38 U.S.C.A. § 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Service Connection for Bilateral Hearing Loss 

The Veteran essentially contends that he developed bilateral hearing loss due to in-service exposure to acoustic trauma.  Specifically, the Veteran states that he experienced acoustic trauma during service from military firearms, artillery, and explosives while performing his duties as a military policeman and during basic training.  The Veteran reported that such in-service noise exposure caused his current bilateral hearing loss.

First, the evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes.  At the January 2010 VA examination, audiometric testing showed hearing loss disability in both ears as defined by VA regulations; therefore, a current disability of bilateral hearing loss for VA purposes is shown.  See 38 C.F.R. § 3.385.  

Next, the Board finds that the weight of the evidence does not show that the Veteran had preexisting bilateral hearing loss that was "noted" at entrance into service.  Two audiograms were conducted at service entry, as indicated on the September 1969 enlistment physical, but there is no indication what type of audiometric testing (bone or air conduction) was performed.  

The first audiogram, which was recorded on the enlistment physical under section 71 "Audiometer," showed puretone thresholds as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
Not reported
Not reported
LEFT
20
15
10
Not reported
30

The second audiogram recorded on the September 1969 enlistment physical, which was recorded under section 73 "Notes (Continued) and Significant or Interval History," showed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
Not reported
45
LEFT
15
5
10
Not reported
-5

A notation under section 75 "Summary of Defects and Diagnoses" reads "ENT [ears, nose, and throat] evaluation negative - fit."  The September 1969 enlistment physical also notes a physical profile of H-2.  The Veteran denied hearing loss or ear trouble on an associated report of medical history.  

The U.S. Court of Appeals for Veterans Claims (Court) has defined hearing loss outside the normal limits as a finding of threshold levels higher than 20 dB.  See Hensley, 5 Vet. App. at 157.  At first glance, the auditory thresholds recorded on the September 1969 service entrance physical report may appear to reflect that preexisting bilateral high frequency hearing loss was noted upon entrance into service; however, as discussed below, the Board finds, resolving reasonable doubt in favor of the Veteran, that preexisting hearing loss was not, in fact, "noted."  

The two audiograms recorded on the September 1969 entrance physical reflect different puretone thresholds for each ear, with the most marked difference at 4000 Hz in the left ear (35 dB on one audiogram and -5 dB on the other audiogram).  As these tests appear to have been conducted close in time to one other, such a marked difference brings into question the accuracy of the results.  Further, while the second audiogram notes a puretone threshold of 45 dB in the right ear at 4000 Hz, testing at that threshold was not recorded on the other audiogram.  The noted discrepancy between the two audiograms in the left ear at 4000 Hz calls into question the accuracy of the right ear testing at 4000 Hz.  Based on these inconsistencies, the Board finds that the puretone thresholds recorded on the September 1969 entrance physical, at least with respect to the results at 4000 Hz, are not reliable indicators of whether the Veteran had hearing loss at the time of enlistment.  Outside the puretone threshold results at 4000 Hz, which the Board has found to be unreliable, the results of the two audiograms reflect hearing within normal limits.  See Hensley at 157 (threshold for normal hearing is 0 to 20 decibels).

Moreover, while the September 1969 enlistment physical report notes a hearing profile of H-2 (suggesting that the Veteran had some level of hearing loss at entrance into service), the examining physician noted that the ear, nose, and throat evaluation was negative and the Veteran was fit for service.  These two findings on the same physical report appear contradictory.  Further, in light of the fact that the Board has found the 4000 Hz puretone threshold results on both audiograms to be unreliable and invalid, the Veteran's other puretone threshold results indicate normal hearing bilaterally.  

Finally, an audiogram recorded at the April 1971 service separation physical showed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
Not reported
10
LEFT
0
0
0
Not reported
5

The April 1971 audiogram reflects normal auditory thresholds and notes a marked difference in threshold levels at 4000 Hz as compared to the audiograms recorded on the September 1969 enlistment physical report.  Based on the above, the Board finds that the potential diminished hearing acuity indicated on the September 1969 audiograms was not permanent, sensorineural hearing loss as defined under 38 C.F.R. § 3.385; therefore, resolving reasonable doubt in favor of the Veteran, bilateral hearing loss was not "noted" at service enlistment.

As bilateral hearing loss was not noted at service entrance, the presumption of soundness at entry into service attaches; therefore, as explained above, the Veteran's claim will be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence); see also 38 U.S.C.A. § 1111. 

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  As detailed above, the Veteran has reported that he was exposed to acoustic trauma from military firearms, artillery, and explosives while performing his duties as a military policeman and during basic training.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).  Accordingly, the Board finds that the Veteran was exposed to acoustic trauma during service.   

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran's current diagnosed hearing loss is related to service.  Although the Veteran was not specifically diagnosed with a bilateral hearing loss disability of either ear in active service, such is not required.  See 38 C.F.R.             § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley at 159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385 after service). 

As the Board is granting service connection for bilateral hearing loss based on direct service connection under 38 C.F.R. § 3.303(d), the additional service connection theories of presumptive service connection based on continuity of symptomatology or for a "chronic" disease in service (38 C.F.R. § 3.303(b)) pursuant to the same benefit are rendered moot and there remain no questions of law or fact as to the fully granted service connection issue; therefore, these presumptive service connection theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).

At a January 2010 VA examination, the Veteran reported exposure to all types of military firearms and weapons.  The VA examiner opined that the current bilateral hearing loss is less likely as not caused by or a result of military noise exposure because the separation physical indicated that the Veteran left military service with normal hearing bilaterally and there was no evidence of any hearing loss that could have been caused by excess noise exposure.  Although the January 2010 VA examiner provided a negative nexus opinion, this opinion was based solely on the lack of documented hearing loss in the Veteran's service records, including at service separation.  The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Board finds that the January 2010 VA examiner's opinion is of low probative value and outweighed by the other evidence of record.  See 38 C.F.R.      § 3.303(b); Hensley at 159 (competent evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss).

A December 2013 private hearing evaluation report notes that the Veteran reported that his hearing loss began in 1969 during basic training exercises where he was exposed to loud artillery and weapon noises and that he was also exposed to artillery and gunfire noises during service as a military police officer.  Dr. R.J. opined that, due to the reported timing of the onset of hearing loss and history provided by the Veteran, it is at least as likely as not that the Veteran's bilateral hearing loss was caused by excessive amounts of loud noise exposure in service.  Exposure to loud artillery and gunfire noises in service is consistent with the Veteran's reported history of in-service noise exposure.  A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  The Board has found the Veteran's reports of in-service acoustic trauma to be credible.  Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record sufficiently indicates that the Veteran's bilateral hearing loss is at least as likely as not related to the in-service acoustic trauma.

The Veteran sustained acoustic trauma in service and has been diagnosed with current bilateral hearing loss.  Resolving reasonable doubt in the Veteran's favor, the bilateral hearing loss is related to the acoustic trauma in service.  38 U.S.C.A.    § 5107; 38 C.F.R. § 3.102.
  
Service Connection for Tinnitus

As to the tinnitus disability, the Veteran contends that he has experienced tinnitus during and since active service.  In a January 2010 written statement, the Veteran contended that he has had ringing in his ears since basic training.  At the December 2013 Board hearing, the Veteran testified that he has experienced tinnitus since active service.

First, the evidence of record demonstrates that the Veteran has a current tinnitus disability.  During the January 2010 VA examination, the Veteran reported constant, bilateral tinnitus.  Tinnitus is a condition capable of lay observation and 

diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation").  There is no evidence in the record to suggest that the Veteran's account of having tinnitus is not credible.  

Next, as noted above, the Board finds that the Veteran experienced in-service acoustic trauma as a military police officer and also during basic training.

At the January 2010 VA examination, the Veteran reported constant bilateral tinnitus that had onset in service following basic training.  The VA examiner opined that the tinnitus was as likely as not a symptom associated with bilateral hearing loss.  The VA examiner further opined that the Veteran's tinnitus is less likely as not caused by or a result of military noise exposure because the separation physical indicated that the Veteran left military service with normal hearing, bilaterally, and there was no evidence of any hearing loss that could have been caused by excess noise exposure.  

At a December 2013 private hearing evaluation, the Veteran reported suffering from constant tinnitus since 1969 after exposure to loud artillery and gunfire noises in service.  In the December 2013 private hearing evaluation report, Dr. R.J. opined that the Veteran's tinnitus is at least as likely as not associated with the bilateral hearing loss.  Dr. R.J. further opined that, due to the reported timing of the onset of the hearing loss and history reported by the Veteran, it is at least as likely as not that the Veteran's tinnitus was caused by excessive amounts of loud noise exposure in service.

As noted above, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a); see Allen, 7 Vet. App. at 448.  The evidence shows that a current disability of tinnitus exists.  The Veteran has made credible statements that bilateral tinnitus had its onset in service.  There is also probative medical 

evidence that demonstrates that tinnitus was proximately caused by the Veteran's hearing loss.  As such, resolving reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


